Case 1:20-cv-03182-MEH Document 7 Filed 10/26/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03182-MEH

ARIN VANDERHEYDEN,

       Plaintiff,

v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

      Defendant.
______________________________________________________________________________

                              ORDER TO SHOW CAUSE
______________________________________________________________________________
Michael E. Hegarty, United States Magistrate Judge.

       Before the Court is Defendant’s Notice of Removal. ECF 1. Defendant invokes this

Court’s jurisdiction pursuant to 28 U.S.C. § 1332. Id. at ¶ 5. This matter comes before the Court

due to Defendant’s failure to show that complete diversity of citizenship exists under prevailing

law.

       “The district courts of the United States, as we have said many times, are ‘courts of limited

jurisdiction. They possess only that power authorized by Constitution and statute.’” Exxon Mobil

Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005) (citation omitted). Pursuant to Section

1332, “district courts shall have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

... citizens of different States.” 28 U.S.C. § 1332(a). Thus, “diversity jurisdiction exists only if no

plaintiff and no defendant are citizens of the same state—that is, there must be ‘complete diversity

between all plaintiffs and all defendants.’” Middleton v. Stephenson, 749 F.3d 1197, 1200 (10th

Cir. 2014) (quoting Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005)). “[A] party invoking
Case 1:20-cv-03182-MEH Document 7 Filed 10/26/20 USDC Colorado Page 2 of 4




diversity jurisdiction bears the burden of proving its existence by a preponderance of the

evidence.” Id.

        The facts presently alleged are insufficient to establish the Plaintiff’s citizenship.

Defendant asserts, “Plaintiff is currently a resident of Colorado . . . . Additionally, Plaintiff has

asserted that, at all times relevant to this matter he has resided at 3939 Starry Night Loop, Castle

Rock, Colorado.” ECF 1 at ¶ 6. For support of its position, Defendant cites to the Complaint,

which alleges that “[a]t all times relevant, Plaintiff resided at 3939 Starry Night Loop, Castle Rock,

Colorado.” Compl. at ¶ 5, ECF 3. However, in the Tenth Circuit, residence is not sufficient, itself,

to establish an individual’s citizenship. “For purposes of diversity jurisdiction, a person is a citizen

of a state if the person is domiciled in that state.” Middleton, 749 F.3d at 1200 (citing Crowley v.

Glaze, 710 F.2d 676, 678 (10th Cir. 1983)) (emphasis added). “And a person acquires domicile in

a state when the person resides there and intends to remain there indefinitely.” Id. (citing Miss.

Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989) (“[D]omicile is established by

physical presence in a place in connection with a certain state of mind concerning one’s intent to

remain there.”)). Thus, domicile, not residency or mailing address, is determinative of an

individual’s citizenship. Pac. Specialty Ins. Co. v. Poirier, No. 18-cv-00880-PAB, 2018 WL

4697323, at *1 (D. Colo. June 27, 2018) (citing Whitelock v. Leatherman, 460 F.2d 507, 514 (10th

Cir. 1972) (“[A]llegations of mere ‘residence’ may not be equated with ‘citizenship’ for the

purposes of establishing diversity.”)); see also Holyfield, 490 U.S. at 48 (“‘Domicile’ is not

necessarily synonymous with ‘residence,’ and one can reside in one place but be domiciled in

another.” (citations omitted)).

        The Court has found no prevailing law demonstrating that residence is sufficient to

establish domicile for purposes of Section 1332. “Although a party’s residency, work address,


                                                   2
Case 1:20-cv-03182-MEH Document 7 Filed 10/26/20 USDC Colorado Page 3 of 4




vehicle registration, and ownership of real property in a particular state are indicative of domicile,

they are not conclusive.” Ordonez v. Am. Auto. Ins. Co., No. 18-cv-02906-PAB, 2018 WL

6075251, at *2 (D. Colo. Nov. 21, 2018) (citing Middleton, 749 F.3d at 1200-01 (stating that courts

should “consider the totality of the circumstances” to determine a party’s domicile)). “Courts

typically consider several other factors in determining a party’s citizenship, including ‘voter

registration and voting practices; . . . location of brokerage and bank accounts; membership in

unions, fraternal organizations, churches, clubs, and other associations; place of employment or

business; driver’s license and automobile registration; [and] payment of taxes.’” Id. (quoting

Dumas v. Warner Literary Grp., No. 16-cv-00518-RM-NYW, 2016 WL 10879185, at *2 (D. Colo.

Apr. 29, 2016)) (citation omitted) (emphasis added). Defendant has addressed none of these other

factors. See Lowe v. Travelers Home & Marine Ins. Co., No. 19-cv-00983-PAB, 2019 WL

1615070, at *1 (D. Colo. Apr. 15, 2019) (“Although defendant alleges plaintiff is a citizen of

Colorado, the citations to the state court complaint do not allow the Court to infer plaintiff’s

citizenship.”).

        Because the parties’ allegations are presently insufficient to allow the Court to determine

the Plaintiff’s citizenship or whether the Court has jurisdiction, see United States ex rel. General

Rock & Sand Corp. v. Chuska Dev. Corp., 55 F.3d 1491, 1495 (10th Cir. 1995) (“The party seeking

the exercise of jurisdiction in his favor must allege in his pleading the facts essential to show

jurisdiction.”) (citations and internal quotation marks omitted), it is

        ORDERED that Defendant file a written response to this Order to Show Cause on or

before November 9, 2020, demonstrating why the Court should not remand this case (or

recommend that it be remanded) for lack of subject matter jurisdiction.




                                                  3
Case 1:20-cv-03182-MEH Document 7 Filed 10/26/20 USDC Colorado Page 4 of 4




     Entered and dated at Denver, Colorado, this 26th day of October, 2020.

                                                 BY THE COURT:




                                                 Michael E. Hegarty
                                                 United States Magistrate Judge




                                            4
